Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 27, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-25 are currently pending. Claim 15 had been amended by Applicants’ amendment filed 06-27-2022. No claims have been added or canceled by Applicants’ amendment filed 06-27-2022.

Applicant's election without traverse of Group II, claims 15-20, directed to a method for sample identification; and the election of Species without traverse as follows: 
Species (A): wherein identifying the same origin comprises identifying the presence or absence of the sample indexing sequence (claim 17); and
Species (D): wherein the cell membrane-permeable reagent is internalized into the one or more cells (claim 20), in the reply filed on August 26, 2021 was previously acknowledged.  

Claims 1-14 and 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claims 16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 15, 17, 18 and 20 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27, 2022 have been considered. An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed August 26, 2019 claims the benefit of US Provisional Patent Application 62/723,958, filed August 28, 2018.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed June 27, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
	Claim Interpretation: the term “cell membrane-permeable reagent” is interpreted to refer to any reagent including organic molecules, peptides, lipids, detergents, calcein, transporter proteins, etc. (See; for example, instant published Specification, paragraphs [0058]; and [0451]-[00452]).
	The “whereby” clause of instant claim 20 is not given weight because it is interpreted to simply expresses the intended result of a process step positively recited (See; MPEP 2111.04(I))

Double Patenting
The provisional rejection of claims 15, 17, 18 and 20 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 1-23 of copending US Patent Application No. 16/540,971; and
(ii)	Claims 31-56 of copending US Patent Application No. 16/848,241 for the reasons of record.

Response to Arguments
Applicant’s arguments filed June 27, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant requests that the Examiner hold the rejections in abeyance (Applicant Remarks, pg. 21, first full paragraph). 
Regarding (a), Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 15, 17, 18 and 20 is maintained under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 15 is indefinite for the recitation of the term “cells associated with the first sample indexing composition and cells associated with the second sample indexing composition” in lines 17-18. There is insufficient antecedent basis for the term because claim 15, line 2-3 recite “a first sample comprising a first plurality of cells” and “a second sample comprising a second plurality of cells”. Moreover, it is unclear whether the “cells” recited in lines 17-18 are the same as the “plurality of cells” recited in lines 2-3 and, thus, the metes and bounds of the claim cannot be determined.
Claim 18 is indefinite for the recitation of the term “the at least one sample indexing oligonucleotide” in line 4. There is insufficient antecedent basis for the term “at least one sample indexing oligonucleotide” in the claim because claim 15, lines 9-10 recite the term “a first and second sample indexing oligonucleotide”.
Claim 18 is indefinite for the recitation of the terms “the at least one barcoded sample indexing oligonucleotide”; and “the sequencing data” in lines 10-11. There is insufficient antecedent basis for the terms “at least one barcoded sample indexing oligonucleotide” and “the sequencing data” in the claim because claim 15, lines 9-10 recite the term “a first and second sample indexing oligonucleotide”. Moreover, claims 15 and 17, from which claim 18 depends, do not recite a ‘barcoded sample indexing oligonucleotide’ or ‘sequencing data’ and, thus, the metes and bounds of the claim cannot be determined.
	Claims 17 and 20 are indefinite insofar as they ultimately depend from claim 15.

Claim Rejections - 35 USC § 102
The rejection of claims 15, 17, 18 and 20 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Weitz et al. (US Patent Application Publication No. 20150298091, published October 22, 
2015; of record). 
Regarding claims 15, 17, 18 and 20, Weitz et al. teach microfluidics and labeled nucleic acids including methods for labeling nucleic acids within microfluidic droplets, wherein barcodes or unique sequences can be used to distinguish nucleic acids in a droplet from those in another droplet, for instance, even after the nucleic acids are pooled together, such that unique sequences can be incorporated into individual droplets using particles and attached to nucleic acid contained within droplets (interpreted as pooling; and particles and tags as indexing compositions, claim 15) (Abstract). Weitz et al. teach that the method includes encapsulating a plurality of cells and a plurality of particles within a plurality of at least 10,000 microdroplets, at least some of the particles comprising an oligonucleotide tag covalently bonded thereto, such that the droplets of the plurality of at least 10,000 droplets contain one or more oligonucleotide tags distinguishable from oligonucleotide tags contained in other droplets of the plurality of droplets (interpreted as contacting a first sample comprising a first plurality of cells and a second sample comprising a second plurality of cells with a first sample indexing composition and a second sample indexing composition to form pooled labeled samples comprising cells associated with a first sample indexing composition and a second sample indexing composition, claim 15) (paragraph [0020]). Weitz et al. teach that the oligonucleotide tags are introduced into the droplets by initially attaching the oligonucleotide tags to a particle such as a hydrogel or a polymeric particle, then subsequently releasing them from the particle after the particle has been incorporated into a droplet, wherein the particles comprise uniquely distinguishable oligonucleotide tag, thus, allowing each droplet (and the nucleic acids contained therein) to be uniquely identified (interpreted contacting samples comprising cells with indexing compositions; a plurality of cells; and identifying the sample origin of at least one cell using the indexing sequence, claims 15 and 17) (paragraph [0059]). Weitz et al. teach sorting the droplet, adding or removing electric charge from the droplet, fusing the droplet with another droplet, splitting the droplet, causing mixing to occur within the droplet, etc. (interpreted as pooling, claim 15) (paragraph [0134]). Weitz et al. teach performing parallel barcoding of DNA, RNA and/or DNA-antibody tags in single cells, wherein a single hydrogel or polymer particle can be encapsulated into each droplet with biological or chemical reagents and a cell, such that particle or microspheres carrying a high concentration (e.g., 1 to 100 micromolar) of DNA fragments (hereinafter “primers”) can encode (a) a barcode sequence selected from a random pool; and (b) one or more primer sequences used for hybridization and capture of DNA or RNA, wherein reagents include enzyme reaction mix and/or lysis reagents; as well as, barcoded-DNA primers that can be used as reagents for sequencing and/or for hybridization to DNA or RNA in single cells, reverse transcription or PCR amplification, and other applications that involve DNA capture, amplification, and sequencing (interpreted as tagged cells; interpreting chemical and biological reagents as encompassing comprising a cell-membrane permeable agent including an organic molecule such as primers; interpreting amplification and transcription as replicating; and encompassing reagents internalized into the first and second plurality of cells, claims 15, 18 and 20) (paragraphs [0072]; [0167]; and [0203]). Weitz et al. teach the design and implementation of a microfluidic platform for droplet barcoding and analysis of single cells, such that a protocol for RNA sequencing (RNA-Seq) was used, wherein mRNA is barcoded during a reverse transcription reaction, and cells are subsequently pooled and processed further for sequencing (Fig. 13A) (interpreted as replicating; and encompassing reagents internalized into the first and second plurality of cells); including by drop-SEQ platform (Figs. 13A-13E and Fig. 18), cells are encapsulated into droplets with lysis buffer, reverse transcription (RT) reagents, and barcoded oligonucleotide primers, such that mRNA released from each lysed cell remained trapped in the same droplet and was barcoded during synthesis of complementary DNA (cDNA), wherein after barcoded, the material from all cells was combined by breaking the droplets, and the cDNA library was processed for sequencing (paragraph [0021]). Weitz et al. teach that for barcoded hydrogel microspheres (BHMs), each hydrogel carried covalently coupled, photo-releasable primers encoding one of 3842 (i.e., 147,456) pre-defined barcodes for randomly labeling 3,000 cells with 99% unique labeling, and 10,000 cells with 97% unique labeling (interpreted cell permeable reagents; and encompassing reagents internalized into the first and second plurality of cells, claims 15, 18 and 20) (paragraph [0222]). Weitz et al. teach that to release the synthesized nucleic acid (DNA or RNA), the released DNA can be collected, amplified or further processed, such that the number of cells in a barcoded sample can be adjusted by transferring a fraction of the droplet emulsion into a new reaction tube before droplet breaking (interpreted as pooling) (Figure 5) where, for example, after collection of 200 microliters of droplet emulsion containing 5,000 cells, the emulsion can be split into five tubes of 40 microliters, each containing approximately 1,000 cells (interpreted as a first and second sample comprising a plurality of cells; first and second indexing samples each comprising cells associated with a sample indexing composition; and pooling, claim 15) (paragraph [0173]; and Figure 5).
Weitz et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.
Response to Arguments
Applicant’s arguments filed June 27, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Weitz does not teach “a first sample comprising a first plurality of cells...and the second sample indexing composition” as recited in claim 15, lines 1-6 because each sample contains just one cells; and the common barcode of Weitz identifies individual partition/droplets and not each individual cell as shown in Figures 8A-B of the instant Application (Applicant Remarks, pgs. 9-17, entire page).
Regarding (a), as noted in MPEP 2112.01(I): 
where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Moreover, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph). Applicant’s assertion that Weitz does not teach “a first sample comprising a first plurality of cells and...sample indexing composition” as recited in claim 15, lines 1-6 because each sample contains just one cells; and the common barcode of Weitz identifies individual partition/droplets, is not found persuasive. As an initial matter, it is noted that instant claim 15 is very broadly recited, such that instant claim 15 does not recite (in part): any specific samples (e.g., droplets, blood samples, wells of a well plate, cells, tissues, etc.); first plurality of cells; second plurality of cells; first sample indexing composition; second sample indexing composition; labels (e.g., barcodes, fluorescent labels, dyes, chromophores, etc.); the cell location (e.g., whether they are free in solution; located within a common compartment; whether each of the plurality of cells are in separate compartments; and/or whether all cells are within individual compartments); and/or what sample origin of the cell is identified (e.g., the specific droplet or well, blood donor, tissue, etc.). Thus, there is no indication in instant claim 15 that the plurality of cells is present in any specific form, such that the plurality of cells can clearly be a grouping of droplets comprising single cells, individual cells in multiple emulsion compartments and/or a plurality of cells within an emulsion. Moreover, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Thus, instant claim 15 does not recite the specific features as illustrated in Figures 8A-B of the instant Application. Weitz et al. teach:
(i)	to release the synthesized nucleic acid (DNA or RNA), the released DNA can be collected, amplified or further processed, such that the number of cells in a barcoded sample can be adjusted by transferring a fraction of the droplet emulsion into a new reaction tube before droplet breaking (interpreted as pooling) (Figure 5) where, for example, after collection of 200 microliters of droplet emulsion containing 5,000 cells, the emulsion can be split into five tubes of 40 microliters, each containing approximately 1,000 cells (interpreted as a first and second sample comprising a plurality of cells; and first and second indexing samples each comprising cells associated with a sample indexing composition);
(ii)	the method includes encapsulating a plurality of cells and a plurality of particles within a plurality of at least 10,000 microdroplets, at least some of the particles comprising an oligonucleotide tag including barcodes covalently bonded thereto, such that the droplets of the plurality of at least 10,000 droplets contain one or more oligonucleotide tags distinguishable from oligonucleotide tags contained in other droplets of the plurality of droplets, wherein particles are distinguishable from other particles of the plurality of particles on the basis of the barcode regions of the oligonucleotides (interpreting the 10,000 microdroplets, plurality of cells and/or plurality of particles as a first sample and a second sample; interpreting the plurality of droplets and other droplets of the plurality of droplets as a first plurality of cells and a second plurality of cells; and interpreting barcoded oligonucleotides as indexing sequences for identifying the sample origin of at least one cell); and
(iii)	cells are encapsulated into droplets with lysis buffer, reverse transcription (RT) reagents, and barcoded oligonucleotide primers, such that mRNA released from each lysed cell remained trapped in the same droplet and was barcoded during synthesis of complementary DNA (cDNA), wherein after barcoding, the material from all cells was combined by breaking the droplets, and the cDNA library was processed for sequencing; and that for barcoded hydrogel microspheres (BHMs), each hydrogel carried covalently coupled, photo-releasable primers encoding one of 3842 (i.e., 147,456) pre-defined barcodes for randomly labeling 3,000 cells with 99% unique labeling, and 10,000 cells with 97% unique labeling (interpreting two or more sets of pre-defined barcoded cells such as the 3,000 and 10,000 cells as a first labeled sample and a second labeled sample comprising cells associated with a sample indexing composition, wherein the pooled labeled samples comprising cells can be sequenced and the origin of the sample identified).
Thus, Weitz et al. teach all of the limitations of the claims.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 15, 17, 18 and 20 is maintained under 35 U.S.C. 103 as being unpatentable over Weitz et al. (US Patent Application Publication No. 20150298091, published October 22, 2015; of record) in view of Ankrum et al. (US Patent Application Publication No. 20160266094, published September 15, 2016; of record). 
Regarding claim 15, 17, 18 and 20, Weitz et al. teach microfluidics and labeled nucleic acids including methods for labeling nucleic acids within microfluidic droplets, wherein barcodes or unique sequences can be used to distinguish nucleic acids in a droplet from those in another droplet, for instance, even after the nucleic acids are pooled together, such that unique sequences can be incorporated into individual droplets using particles and attached to nucleic acid contained within droplets (interpreted as pooling; and particles and tags as indexing compositions, claim 15) (Abstract). Weitz et al. teach that the method includes encapsulating a plurality of cells and a plurality of particles within a plurality of at least 10,000 microdroplets, at least some of the particles comprising an oligonucleotide tag covalently bonded thereto, such that the droplets of the plurality of at least 10,000 droplets contain one or more oligonucleotide tags distinguishable from oligonucleotide tags contained in other droplets of the plurality of droplets (interpreted as contacting a first sample comprising a first plurality of cells and a second sample comprising a second plurality of cells with a first sample indexing composition and a second sample indexing composition to form pooled labeled samples comprising cells associated with a first sample indexing composition and a second sample indexing composition, claim 15) (paragraph [0020]). Weitz et al. teach that the oligonucleotide tags are introduced into the droplets by initially attaching the oligonucleotide tags to a particle such as a hydrogel or a polymeric particle, then subsequently releasing them from the particle after the particle has been incorporated into a droplet, wherein the particles comprise uniquely distinguishable oligonucleotide tag, thus, allowing each droplet (and the nucleic acids contained therein) to be uniquely identified (interpreted contacting samples comprising cells with indexing compositions; a plurality of cells; and identifying the sample origin of at least one cell using the indexing sequence, claims 15 and 17) (paragraph [0059]). Weitz et al. teach sorting the droplet, adding or removing electric charge from the droplet, fusing the droplet with another droplet, splitting the droplet, causing mixing to occur within the droplet, etc. (interpreted as pooling, claim 15) (paragraph [0134]). Weitz et al. teach performing parallel barcoding of DNA, RNA and/or DNA-antibody tags in single cells, wherein a single hydrogel or polymer particle can be encapsulated into each droplet with biological or chemical reagents and a cell, such that particle or microspheres carrying a high concentration (e.g., 1 to 100 micromolar) of DNA fragments (hereinafter “primers”) can encode (a) a barcode sequence selected from a random pool; and (b) one or more primer sequences used for hybridization and capture of DNA or RNA, wherein reagents include enzyme reaction mix and/or lysis reagents; as well as, barcoded-DNA primers that can be used as reagents for sequencing and/or for hybridization to DNA or RNA in single cells, reverse transcription or PCR amplification, and other applications that involve DNA capture, amplification, and sequencing (interpreted as tagged cells; interpreting chemical and biological reagents as encompassing comprising a cell-membrane permeable agent including an organic molecule such as primers; interpreting amplification and transcription as replicating; and encompassing reagents internalized into the first and second plurality of cells, claims 15, 18 and 20) (paragraphs [0072]; [0167]; and [0203]). Weitz et al. teach the design and implementation of a microfluidic platform for droplet barcoding and analysis of single cells, such that a protocol for RNA sequencing (RNA-Seq) was used, wherein mRNA is barcoded during a reverse transcription reaction, and cells are subsequently pooled and processed further for sequencing (Fig. 13A) (interpreted as replicating; and encompassing reagents internalized into the first and second plurality of cells); including by drop-SEQ platform (Figs. 13A-13E and Fig. 18), cells are encapsulated into droplets with lysis buffer, reverse transcription (RT) reagents, and barcoded oligonucleotide primers, such that mRNA released from each lysed cell remained trapped in the same droplet and was barcoded during synthesis of complementary DNA (cDNA), wherein after barcoded, the material from all cells was combined by breaking the droplets, and the cDNA library was processed for sequencing (paragraph [0021]). Weitz et al. teach that for barcoded hydrogel microspheres (BHMs), each hydrogel carried covalently coupled, photo-releasable primers encoding one of 3842 (i.e., 147,456) pre-defined barcodes for randomly labeling 3,000 cells with 99% unique labeling, and 10,000 cells with 97% unique labeling (interpreted cell permeable reagents; and encompassing reagents internalized into the first and second plurality of cells, claims 15, 18 and 20) (paragraph [0222]). Weitz et al. teach that to release the synthesized nucleic acid (DNA or RNA), the released DNA can be collected, amplified or further processed, such that the number of cells in a barcoded sample can be adjusted by transferring a fraction of the droplet emulsion into a new reaction tube before droplet breaking (interpreted as pooling) (Figure 5) where, for example, after collection of 200 microliters of droplet emulsion containing 5,000 cells, the emulsion can be split into five tubes of 40 microliters, each containing approximately 1,000 cells (interpreted as a first and second sample comprising a plurality of cells; first and second indexing samples each comprising cells associated with a sample indexing composition; and pooling, claim 15) (paragraph [0173]; and Figure 5).	
Weitz et al. do not specifically exemplify an agent that is internalized into the plurality of cells (instant claim 20).
Regarding claim 20 (in part), Ankrum et al. teach novel barcodes structures and compositions and methods of making and using such barcodes, in particular, cellular barcoding (interpreted as barcoding cells, claim 15) (Abstract). Ankrum et al. teach a barcode comprising a particle core of about 200 nm to 2000 nm in size and at least one fluorescent light emitting entity associated with said particle core, wherein the core comprises a metal, a polymer or a combination thereof including gold, silver, PLGA, PLA, PGA, polystyrene, silicon, PCL or a combination thereof (interpreted as a barcode, claim 15) (paragraph [0004]). Ankrum et al. teach that the role of single cells in physiological and pathological environments is important to the study of stem cell niches, tumor biology, and regenerative medicine, wherein traditional biological tools provide an average of the cell population and do not represent the diversity of phenotypes present in a population as multiple cells are pooled together and analyzed as a single data point (interpreted as pooling, claim 15) (paragraph [0020]). Ankrum et al. teach single cell analysis platforms including single-cell PCR, flow cytometry, and single-cell micro-wells are used to characterize single cells across multiple platforms and in multicellular environments have been limited in their ability to uniquely identify and track single cells, such that the technology can uniquely label and track thousands of single cells across multiple generations (e.g., enables tracking of cell progeny), is stable for weeks, can be readily repeated, and self-destructs when the cell dies, and the barcode is compatible with complementary cell analysis techniques, such that it enables full single cell characterization of cells alone or in multicellular environments (paragraphs [0021]-[0022]; and [0037]). Ankrum et al. teach that cellular barcoding enables individual cell to be labeled with unique identifying tags, but it limited to end-point analysis, as cell lysis and sequencing is required to read the code (paragraph [0033]). Ankrum et al. teach nanoparticle vesicle encoding (NVE) builds a fluorescent code inside each cell instead of around it, such that be sequentially incubating cells with quantum dots (QDots) with different emission spectrum, cells randomly accumulate QDot loaded vesicles, with each vesicle containing particles of only one type of QDot, wherein counting the number of vesicles that contain each type of QDot, a code is generated; and that as cells in the population undergo apoptosis, QDots can be internalized by neighboring cells, which alters their barcodes (interpreted as pooling sample indexing compositions; and internalizing barcode, claims 15 and 20) (paragraph [0036]). Ankrum et al. teach a novel intracellular barcode that can track thousands of cells for weeks and across multiple generations, wherein the cell barcodes are comprised of a particle core with at least one fluorescent light emitting entity associated/attached to the particle core to form a barcode that has a color and brightness signature that ca be detected by flow cytometry, conventional fluorescent microscopy, or high content imaging, wherein particles can be loaded individually into cells or multiple particles can be loaded into a cell (interpreted as an index; internalized into a cell; cell membrane permeable; and cells are associated with the sample indexing composition, claims 15, and 20) (paragraph [0038]). Ankrum et al. teach that smaller particle cores will be more easily internalized by cells, while particle cores larger than 2 microns will have low efficiency of internalization by non-phagocytic cells, wherein cores can be magnetic, allowing them to be pulled out of solution with the use of a magnet (interpreted as an cellular index; pooling; cell permeable; and internalized into the cell, claims 15 and 20) (paragraph [0040], lines 16-21).
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of tracking and characterizing cells as exemplified by Ankrum et al., it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using microfluidics to label cells with barcodes or unique sequences including within droplets and/or attached to particles as disclosed by Weitz et al. to include the particle core barcodes such as QDOTS as taught by Ankrum et al. with a reasonable expectation of success in using the particle core barcodes taught by Ankrum et al. and the oligonucleotide barcodes taught by Weitz et al. to internalize barcodes within cells; in identifying and characterizing single cells, multiple cells and/or generations of cells across multiple platforms and in a variety of multicellular environments; to uniquely identify and track cells, cells compartmentalized within droplets; to track changes in cellular phenotype and/or DNA including abnormal DNA across generations using a combination oligonucleotide tags and particle core barcodes including QDots; and/or in purifying or separating cells demonstrating a particular phenotype and/or nucleic acid sequence using magnetic particle cores that can be pulled out of solution. IT would have been prima facie obvious to one of ordinary skill in the art to combine the references because Weitz et al. teach the use of barcodes to track DNA on a cellular level using oligonucleotide tags including to track and/or identify abnormal DNA; while Ankrum et al. teach that the cellular barcode is compatible with complementary cell analysis techniques, such that it enables tracking of a particular phenotype (e.g., abnormal DNA); as well as, enabling full single cell characterization including the characterization of single cells alone or in multicellular environments.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed June 27, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Weitz does not teach “a first sample comprising a first plurality of cells...and the second sample indexing composition” as recited in claim 15, lines 1-6 particularly, in the context where each sample comprises multiple cells (Applicant Remarks, pgs. 18, last partial paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the teachings of Weitz et al., and that instant claim 15 is broadly recited Applicant’s assertion that Weitz does not teach “a first sample comprising a first plurality of cells and...sample indexing composition” as recited in claim 15, lines 1-6, particularly, in the context where each sample comprises multiple cells, is not found persuasive for the reasons discussed supra. As noted supra. Additionally, Ankrum et al. teach:
(i)	contacting a cell with a barcode, such that cells comprise unique identifying tags as intracellular barcodes that can track thousands of cells for weeks and across multiple generations, wherein particles can be loaded individually into cells or multiple particles can be loaded into a cell (interpreting cells and subsequent generations of cells as a first sample comprising cells and a second sample comprising cells; interpreting barcoding as indexing to produce a first labeled sample and a second labeled sample; identifying sample origin of at least one cell; interpreting thousands of cells comprising cell barcodes as a plurality of first indexing composition and a second indexing composition).
Thus, the combined references of Weitz et al. and Ankrum et al. teach all of the limitations of the claims.


New Objections/Rejections
Markush Objections
Claim 15 and 17 are objected to because of the following informalities:  Claim 15 recites, for example, the term “based on the first sample indexing sequence or the second sample indexing sequence, a complementary sequence thereof, or a portion thereof”, such that claim 15 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “based on sequences selected from the group consisting of the first sample indexing sequence, the second sample indexing sequence, a complementary sequence of the first sample indexing sequence, a complementary sequence of the second sample indexing sequence, and a portion thereof”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 15, 17, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 5-8, 12, 18, 19, 23, 24, 30, 32, 34, 35, 48-50, 57, 65, 596-598, 601 and 603-609 of copending US Patent Application No. 15/973,713; and
(ii)	Claims 66-77, 79-84, 149, 151 and 152 of copending US Patent Application No. 16/748,691.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 15/551,620, and the copending claims of the US Patent Applications encompass a method for sample identification comprising: contacting a plurality of samples with an indexing solution, wherein the plurality of samples comprises one or more cells, and wherein the sample indexing oligonucleotide comprises a sample indexing sequence; and identifying the origin of at least one cell.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112 – 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112, fourth paragraph as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 recites (in part) “identifying the sample origin of the cell based on the sample indexing sequence of a replicated sample indexing oligonucleotide of the plurality of sample indexing oligonucleotides that correspond to the at least one barcoded sample indexing oligonucleotide in the sequencing data”. Claim 18 depends from claims 15 and 17. However, claims 15 and 17 do not recite “barcoded sample indexing oligonucleotides” or “sequencing data”. Thus, claim 18 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(2)	Claims 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frisen et al. (US Patent Application Publication No. 20140066318, published March 6, 2014; of record) in view of Chee (US Patent Application Publication No. 20110245111; published October 6, 2011; effective filing date April 5, 2010) as evidenced by Novus (Novus Biologicals, 2021, 1-3; of record).
Regarding claims 15, 17, 18 and 20, Frisen et al. teach (a) providing an array comprising a substrate on which multiple species of capture probe are directly or indirectly immobilized such that each species occupies a distinct position on the array and is oriented to have a free 3’ end to enable the probe to function as a reverse transcriptase (RT) primer, wherein each species of said capture probe comprises nucleic acid molecule 5’ to 3’: (i) a positional domain that corresponds to the position of the capture probe on the array; and (ii) a capture domain; (b) contacting said array with a tissue sample including a tissue slice (interpreted as a combined labeled sample comprising one or more cells) such that the position of a capture probe on the array can be correlated with a position in the tissue sample (interpreted as contacting samples with an indexing composition, and identifying the origin of the cell) and allowing RNA of the tissue sample to hybridize to the capture domain in the capture probe; (c) generating cDNA molecules from the captured RNA molecules using the capture probes as RT primers, and optionally amplifying said cDNA molecules (interpreting amplifying as replicating); (d) releasing at least part of the cDNA molecules from the surface of the array, wherein the released molecule can be a first strand and/or second strand cDNA molecule or an amplicon thereof (interpreted as pooling); (e) directly or indirectly analyzing the sequence of the released molecules to obtain spatial information as to the RNA in the sample including correlating said sequence analysis information with an image of said tissue sample (interpreted as identifying the sample origin), wherein the tissue sample is imaged before or after step (a) (interpreted as contacting a plurality of samples with a sample indexing composition; a sample indexing oligonucleotide having a sequence; amplifying as replicating; identifying the origin of the cell; identifying the presence or absence of the sample indexing oligonucleotide; releasing as pooling the first labeled sample and the second labeled sample; and identifying sample origin, claims 15, 17 and 18) (paragraphs [0035]-[0043]; [0060]; and [0434], line 1). Friesen et al. teach that fragmentation can be achieved in the step of fixing tissue, wherein formalin fixation will result in fragmentation of DNA (paragraph [0320], lines 9-12). Friesen et al. teach optionally generating a complementary strand of tagged DNA and/or optionally amplifying the tagged DNA, wherein cDNA synthesis can be conducted on chip, wherein one-step RT-PCR is performed (interpreting amplification as replication of the indexing oligonucleotides; and internalizing the oligonucleotides into the cell, claims 18 and 20) (paragraphs [0031]; and [0373]). Frisen et al. teach that FFPE tissue sections immobilized on capture probe arrays were washed and rehydrated after deparaffinization prior to cDNA synthesis were incubated with primary antibody in blocking solution comprising Tris Buffered Saline comprising 0.1% Triton-X (interpreting formalin fixation, and treatment with Triton-X as a cell membrane permeable agent associated with the sample indexing composition, claims 15 and 20) (paragraph [0383]), wherein Triton X-100 is known to permeabilized cell membranes as evidenced by Novus (pg. 3, last Table).
Frisen et al. do not specifically exemplify pooling to form a combined labeled sample comprising cells associated with the first and second indexing compositions (claim 15, in part).
Regarding claim 15 (in part), Chee teaches assays and assay systems for use in spatially encoded biological assays, wherein the assays system comprises an assay capable of high levels of multiplexing where reagents are provided to a biological sample in defined spatial patterns (Abstract, lines 1-4). Chee teaches provides an encoding scheme used in these assay systems allows one to determine the location of biological targets or activity (or lack thereof) in the biological samples after the products of the multiplexed assay are removed from the biological sample and pooled for analysis; and that decoding of the encoding scheme can be performed by next-generation sequencing, which easily provides millions to trillions of datapoints at low cost, wherein the assay results such as the amount of activity of biological targets can be mapped back to the specific location in the biological sample (interpreted as pooling the first and second sample indexing composition; and identifying the sample origin of at least one cell in the combined labeled sample based on the sample indexing sequence, claim 15) (paragraph [0041]). Chee teaches in Figure 1, a simplified overview of the assay system 100 of the invention, wherein: (i) Step 110 – a biological sample affixed to a support is provided, wherein the biological sample such as a tissue section contains biological targets of interest including nucleic acids (e.g., RNA transcripts, genomic DNA sequences, cDNAs, amplicons, or other sequences), proteins, enzymes and the like (interpreting affixing a sample as comprising a plurality of cells, claim 15); and (ii) Step 120 – encoded probes are delivered to the biological sample according to a known spatial pattern, wherein encoded probes comprise probes that can interact with biological targets of interest, and coding tags, which identify the positions in the sample of the biological targets being assayed and, thus, can be used to link assay results back to locations in the sample, such that coding tags in most embodiments are oligonucleotides, but they can also be mass tags, fluorescent labels, or other moieties; (iii) Step 130 – the encoded probes are allowed to react or interact with the biological targets; (iv) Step 140 – once the encoded probes interact with the biological targets, the encoded probes that did not interact are separated from the encoded probes that did interact with the biological targets; and in the case where the probe is transformed via interaction with the target such as in the case of a peptide via cleavage by a protease or phosphorylation by a kinase, it is convenient to collect all encoded probes (interpreting a capture probe comprising a capture domain and coding tags as a positional domain; and pooling labeled samples associated with the first and second indexing sequence, claim 15) (paragraphs [0042]; [0040]; and [0044]-[0045]). Chee teaches that the probe and coding tag portions of the encoded probe are pre-coupled before being delivered to the biological sample, wherein both the probe and coding tag sequence can be synthesized as a single oligonucleotide, or the probe and coding tag portions of the encoding probe can be synthesized or obtained separately and combined before delivery to the biological sample (e.g., two separate oligonucleotides coupled by ligation, or an antibody and oligonucleotide prepared separately can be conjugated before delivery to the biological sample) (paragraph [0043]). Chee teaches that samples of the invention include virtually any biological sample including tissue sections, cell populations on slides, preserved tissue sections such as frozen samples, and paraformalin-fixed, paraffin-embedded (FFPE) samples; and that in the assay system, the biological samples are immobilized on a substrate having discrete, independently measurable areas (interpreted as a plurality of features; fixed tissue section; and FFPE sections, claims 25a, 51 and 52) (paragraph [0052]). Chee teaches that sample regions of the biological sample can be identified using image processing (e.g., images of cell types differentiated by immunohistochemistry or other staining chemistries) integrated with other features of the assay system, wherein in some aspects, software is used to automatically translate image information into a reagent delivery pattern, and a mechanism to register and align very precisely the biological sample for reagent delivery is an important component of the system, such as with fiducial markers on slides and/or other very accurate physical positioning systems can be adapted to this purpose (interpreted as staining, claim 46) (paragraph [0083]). Chee teaches that the coding tags can be detected using techniques such as mass spectroscopy and/or highly parallel, high-throughput, next-generation sequencing technologies including SOLiD technology, and Genome Analyzer by Illumina (paragraph [0086], lines 3-5; and [0087]). Chee teaches that 3-dimensional patterns of gene expression are determined by analyzing a series of tissue sections, in a manner analogous to image reconstruction in CT scanning, wherein the method can be used to measure changes in gene expression in disease pathology such as in cancerous tissue and/or a tissue upon injury, inflammation or infection (paragraph [0089], lines 1-6). Chee teaches that in a typical assay for rare mutations in a mixed sample, the sample is treated in bulk, i.e., nucleic acids are extracted from many cells into a single pool, such that if a mutation is present in one cell in 10,000, it must be detected against a background of normal DNA from ~10,000 cells; however, in the assay systems of the invention, many cells can be analyzed, but individual cells or small groups of cells would be identified by the spatial coding system, and that the spatial organization of mutant cells can be observed (interpreted as a first and second sample comprising cells; and pooling labeled samples, claim 15) (paragraph [0091]). Chee teaches that to assay 1,000 target sequences in 10,000 cells, ~2,000 targeting oligonucleotides would be required in a droplet, such that each droplet could contain ~160 million copies of each assay oligo, a vast excess over the few thousand target sequences in a cell (interpreted as a first and second sample comprising cells; and pooling labeled samples, claim 15) (paragraph [0102]).
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using an assay system capable of high levels of multiplexing as exemplified by Chee, it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of correlating the sequence analysis information with an image of a tissue sample as disclosed by Frisen et al. to include the assay system and method of delivering encoded probes to a biological sample affixed to a substrate as taught by Chee with a reasonable expectation of success in hybridizing encoded probes to a biological sample including tissue sections, cell populations on slides, preserved tissue sections such as frozen samples, and FFPE samples; in directly or indirectly analyzing the sequence of released or pooled molecules; in correlating sequence analysis information with an image of the tissue section; and/or for mapping biological targets and/or their activity to locations in the biological sample such as a tissue section.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 15, 17, 18 and 20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1639